Citation Nr: 0713360	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-38 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The veteran testified before a 
Decision Review Officer (DRO) in May 2005; a transcript of 
that hearing is associated with the claims folder.


FINDING OF FACT

Hypertension is related to the veteran's service-connected 
type II diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

The veteran contends that his current hypertension is the 
result of his service-connected type II diabetes mellitus.  
For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Of record is a May 2003 VA examination report which indicates 
that the veteran is currently diagnosed with hypertension.  
The VA examiner opined that the veteran's current 
hypertension is not related to his service-connected diabetes 
mellitus.  In making this determination, the examiner relied 
on statements in the veteran's claims folder which indicate 
that he was treated for hypertension in 1984 and 1985.  The 
examiner noted that the veteran was not diagnosed with type 
II diabetes mellitus until 1999.  Thus, the veteran's current 
hypertension preceded his type II diabetes mellitus and could 
not therefore be the result of his diabetes mellitus.

The Board notes that the May 2003 VA examiner also relied on 
a February 2003 letter from the veteran's private physician, 
Dr. Sides.  The examiner explained that such letter indicates 
that the veteran was simultaneously diagnosed with 
hypertension and type II diabetes mellitus in 1999.  Such 
evidence, presumably, lent further support to the examiner's 
conclusion.

Also of record are various written statements submitted by 
Dr. Sides, including the February 2003 letter mentioned 
above.  This letter indicates that the veteran was diagnosed 
with type II diabetes mellitus in 1999 and that he has the 
following complications that are directly due to diabetes 
mellitus: cardiovascular and erectile dysfunction.  Dr. Sides 
indicated that both disorders were initially diagnosed in 
1999.  The Board notes that Dr. Sides did not indicate 
whether these disorders were diagnosed at the same time as 
his type II diabetes mellitus, as presumed by the May 2003 VA 
examiner.  In addition to the February 2003 letter is a 
November 2004 statement by Dr. Sides that the veteran has 
hypertension and diabetes mellitus that are both "directly 
related."  Finally, a July 2005 statement by Dr. Sides 
states that the veteran was initially diagnosed with type II 
diabetes mellitus in 1999, and that subsequent to initial 
treatment he was diagnosed with hypertension.  This July 2005 
statement also notes that hypertension can be directly 
related in a causal relationship with diabetes mellitus.

Reading all of the evidence as a whole, the Board is 
satisfied that the record demonstrates that the veteran's 
hypertension is causally related to his service-connected 
disability, and as such, service connection is warranted for 
hypertension.

In this regard, the Board observes that Dr. Sides's July 2005 
statement clearly indicates that the veteran's hypertension 
was not diagnosed until after he developed and was diagnosed 
with type II diabetes mellitus.  Furthermore, the February 
2003 letter indicates that the veteran has a cardiovascular 
disability that is directly due to diabetes mellitus.  The 
Board notes that all of Dr. Sides's statements of record are 
consistent regarding the veteran's various complications and 
that hypertension is the only cardiovascular disability 
mentioned.  Thus, it appears that Dr. Sides was referring to 
the veteran's current hypertension in the February 2003 
letter.

As for the May 2003 VA examination report opinion which 
concludes that the veteran's current hypertension was 
diagnosed prior to the development of his service-connected 
diabetes mellitus, the Board observes that this opinion 
relies on the veteran's lay statements regarding diagnosis 
and treatment for hypertension in 1984 and 1985.  In reaction 
to the examiner's statements, the veteran submitted a written 
statement in which he acknowledges that he was treated for 
elevated blood pressure in 1984 and 1985.  However, he 
contends that these were isolated incidents related to on-
the-job stress, and he denies that he was diagnosed with 
chronic hypertension.  The Board notes that it cannot accept 
the veteran's statement regarding whether he was diagnosed 
with chronic hypertension in 1984 or 1985 as competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
cannot provide evidence of a diagnosis or etiology of a 
disease or disorder).  However, in the same regard, the 
veteran is also not competent to indicate whether he was 
diagnosed with any kind of hypertension in 1984 or 1985.  
Thus, there is no competent evidence of record regarding what 
the veteran had in 1984 or 1985.  In light of such 
circumstances, the Board finds that the May 2003 VA 
examiner's opinion is therefore not probative as it was based 
on a history of diagnosis, rather than competent evidence of 
a diagnosis.

In sum, the evidence of record demonstrates that the veteran 
had some elevated blood pressure problems in 1984 or 1985 
which required drug therapies.  However, there is no 
competent evidence regarding whether he was diagnosed with 
hypertension, chronic or acute.  Additionally, there are 
various statements from Dr. Sides which, when viewed 
together, provide an opinion that the veteran's current 
hypertension is directly due to his type II diabetes 
mellitus.  Affording all reasonable doubt to the veteran, the 
Board thus finds that service connection is warranted for 
hypertension as due to type II diabetes mellitus.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension as 
secondary to type II diabetes mellitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


